  Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 1 of 7 PageID# 1584



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                -^'1
                            EASTERN DISTRICT OF VIRGINIA ur-                   8t   IL          ',1-'
                                      Alexandria Division                       F02O2O2D
 UNITED STATES OF AMERICA                                                  L
                                                                           EHiTTTTu'S'.'-'^CT
                                                                                                \




        V.

                                                      No, I:19-cr-57(LO)
 FAHAD FAKRUDIN ABDULKADIR,

        Defendant.



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                      General Allegations

       At all times material to this Criminal Inibrmation:

                                         The Enterprise

       1.     The defendant, FAHAD FAKRUDIN ABDULKADIR, was an associate and later

became a member of the Reccless Tigers gang, a criminal organization whose members and

associates engaged in acts of violence, namely acts involving murder, arson, and assault with a

dangerous weapon, as well as acts involving narcotics distribution. The Reccless Tigers operated

principally in Fairfax County, Prince William County, and Richmond, Virginia.

       2.     As used in this criminal information, the term Reccless Tigers includes predecessor

and afllliate gangs such as the Asian Boyz(a/k/a ABZ), Young Korean Loks (a/k/a YKL), Korean

Dragon Crew (a/k/a KDC), Sons of Gong (a/k/a SOG), Club Tiger, Tiger Side, and Lady Tigers

(a/k/a Lady Ts).

       3.      Members of the Reccless Tigers signilled their membership in various ways.

Members bore gang tattoos, such as tattoos of a tiger or the initials "RT," which are symbols
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 2 of 7 PageID# 1585
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 3 of 7 PageID# 1586
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 4 of 7 PageID# 1587
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 5 of 7 PageID# 1588
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 6 of 7 PageID# 1589
Case 1:19-cr-00057-LO Document 310 Filed 02/20/20 Page 7 of 7 PageID# 1590
